PER CURIAM
These two cases were consolidated for appeal. Defendant challenges only the sentence imposed on his conviction for burglary in the first degree, ORS 164.225, in CA A74492. The state concedes that the court erred by sentencing defendant under ORS 137.635, rather than under the sentencing guidelines. We accept that concession. State u. Haydon, 116 Or App 347, 842 P2d 410 (1992).
Sentence for burglary in the first degree in CA A74492 vacated and remanded for resentencing; otherwise affirmed.